Citation Nr: 1610089	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  14-21 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for asthma, to include as due to herbicide exposure.
 
2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for diabetes mellitus (insulin dependent).

4. Entitlement to service connection for an acquired psychiatric disorder.

5. Entitlement to service connection for sleep apnea.

6. Entitlement to service connection for Agent Orange exposure in Korea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a Board hearing in a June 2014 VA Form 9.  However, he withdrew this request in March 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has reviewed the record and finds that additional development is warranted.

A review of the record reflects that the Veteran has filed a December 2014 Notice of Disagreement with the denials of service connection for hypertension, diabetes mellitus, depression, sleep apnea, and Agent Orange exposure in Korea by a November 2014 rating decision.  It does not appear that a Statement of the Case (SOC) has been issued on these issues.  Accordingly, the Board is required to remand these issues to the RO for the issuance of a SOC.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Veteran claims service connection for asthma attributed to Agent Orange exposure.   In January 2014 and May 2014 correspondence, he claims exposure to Agent Orange when stationed near the Demilitarized Zone (DMZ) at Rock Air Force base in Suwon, Korea.  

Post-service treatment records show complaints and treatment for asthma symptoms.  December 1999 treatment records indicate a history of shortness of breath, but no definitive diagnosis.  August 2008 treatment notes also indicate complaints of shortness of breath, a history of asthma related to stress, and the use of an albuterol inhaler.  May 2014 treatment notes show a medical history of asthma with an onset of May 2013.

A Veteran who served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv) (2015).   If a Veteran served in a unit other than one listed in block M21-1MR, Part VI, 2.B.6.b as having operated in or near the Korean DMZ area, or during a period that was not between April 1, 1968, and August 31, 1971, a request will be sent to the Joint Services Records research Center (JSRRC) for verification of exposure to herbicides on a factual, case-by-case basis.  M21-1MR, Part VI, 2.B.6.d.

The Veteran's DD-214 indicates that his occupational specialty was a fuel specialist and he received a medal for service in Korea.  A May 1970 Airman Performance Report indicates that from January 1969 to February 1970 he was assigned to the 6170 Combat Support Squadron located in Suwon AB, Korea, which is during the time for which herbicide exposure may be presumed for units that served along the Korean DMZ.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.307(a) (2015).  However, the Veteran's unit is not listed in block M21-1MR, Part VI, 2.B.6.b as a unit that operated in or near the Korean DMZ area.  Thus, on remand a request should be sent to the JSRRC for verification of exposure to herbicides.  

If herbicide exposure is corroborated, then the Veteran should be afforded a VA examination to obtain a medical opinion as to the etiology of that disability.  

The Veteran's representative, in a May 2015 Informal Hearing Procedure (IHP), cited to the National Institute of Health that describes a link between pesticide exposure and asthma.  On remand, if a VA examination is afforded, then the examiner should address this evidence.  

The Veteran is in receipt of benefits from the Social Security Administration according to correspondence received in March 2015.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  Thus, such records must be requested and associated with the claims file.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The originating agency should readjudicate the issues of service connection for hypertension, diabetes mellitus, depression, sleep apnea, and Agent Orange exposure in Korea.  If the claims remain denied, the originating agency is directed to promulgate a statement of the case on these issues and to provide the appellant with the appropriate notice of appellate rights.  If the claims are not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.  

2. Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Charleston VA Medical Center and Savannah Outpatient Clinic. 

3. Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim. 

4. The RO should submit a request to the JSRRC for verification of exposure to herbicides.

If JSRRC responds that it is unable to comply with the request, then the RO should produce a formal memorandum for the file documenting efforts to obtain this information.  If the RO is unable to obtain any further information from the JSRRC, the Veteran should be notified of this fact and a copy of the notification associated with the file.

5. If, and only if, it is determined that the Veteran was exposed to herbicides, then the Veteran should be scheduled for a VA examination to determine the nature, severity and etiology of any current asthma disability.  Any tests deemed necessary should be conducted and the results reported.  A rationale for the opinions expressed should be provided.  

Following a review of the claims file and examination of the Veteran, the examiner must offer an opinion with a thorough rationale as to whether it is at least as likely as not (that is, probability of 50 percent or better) that the Veteran's current asthma disability is related to herbicide exposure during service.  In addressing this question, the examiner must address the medical literature referenced in the May 2015 IHP concerning a link between pesticide exposure and asthma.

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

6. Thereafter, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

